DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1 claims 1 - 9.  Claims 10 - 18 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2022.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2019/0337046 Takeshi Sugita (‘Sugita hereafter), App 16/077871; 
U.S. 2011/0214467 Krueger et al. (‘Krueger hereafter), App 12/901613; 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 18 are currently being examined. 
Claims 10 – 18 have been withdrawn.
No Claims have been canceled.
No Claims are allowed or objected to for allowable subject matter.

Specification
The disclosure is objected to because of the following informalities: items 35 (Fig 2a), is not recited in the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0337046 Takeshi Sugita (‘Sugita hereafter), and in view of U.S. 2011/0214467 Krueger et al. (‘Krueger hereafter).

		Regarding Claim[s] 1, ‘Sugita discloses all the claim limitations including: A forming method for an arc spring (‘Sugita, Abst, method manufacturing arc-shaped coil spring) in which a wire is wound in a coiled shape with an axis curved and both end faces have respective bearing faces (‘Sugita, Paras 0036, 0052, Fig 3 shows #20 straight cylinder coil spring, #11 (end portion) and #12 (opposite end portion) are bearing faces, Fig 4a, shows #30 (arc-shaped coil spring) with labels for end faces), comprising: a bearing face length determining step of determining (‘Sugita, Para 0069, curvature of the arc-shaped coil spring #30 is a curvature calculated considering deformation caused in a spring manufacturing step.), 
for a semi-finished product prior to curving the axis (‘Sugita, Figs 1, 3 – 5 & 7), whether lengths of the bearing faces on the both end faces in a circumferential direction are respectively within permissible ranges based on end face image information of the both end faces of the semi-finished product imaged in a direction along the axis of the semi-finished product prior to the curving (‘Sugita, Para 0024, sensors are employed to detect rotation angle at a rotation position for the end portion at the end portion detection step, 0062, end portion detection sensor #110, rotation angle position mechanism #120, Clms 3, 8); 
determining whether there is a rotational position of the semi-finished product in the circumferential direction (‘Sugita, Para 0004, 0022, determines end portions of arc-shaped coil spring, shortest portion of wire positioned without torsion), 
the rotational position at which the bearing faces on the both end faces are respectively located within predetermined positions in the circumferential direction using the end face image information (‘Sugita, Para 0022, rotational The present method includes the first clamp step of fixing the straight cylindrical coil spring: the end portion detection step of detecting an end portion; a rotation angle position determination step; a first pitch feeding step; a first pressing member insertion step; the insertion direction conversion step of converting an insertion direction with respect to the coil spring; a second pitch feeding step; and a second pressing member insertion step.”); 
a specifying step of specifying a rotational position of the semi-finished product at which the bearing faces on the both end faces are respectively located within the predetermined positions in the circumferential direction based on a determining result in the rotational position determining step (‘Sugita, 0022); 
a rotation step of rotating the semi-finished product to the specified rotational position (‘Sugita, Abst, Para 0022); and 
a formation step of sequentially driving a wedge part into inter-wires of the coiled shape of the semi-finished product while moving the semi-finished product in the direction along the axis prior to the curving (‘Sugita, Fig 5 #40 (pressing member)), 
thereby to deform the semi-finished product (‘Sugita, Fig 5). 
Except ‘Sugita is silent regarding: a rotational position determining step of, if the lengths of the bearing faces of the both end faces in the circumferential direction are respectively within the permissible ranges. 
However, ‘Krueger teaches: Para 0006, In respect of stringent quality requirements, for example, in the motor vehicle field, it is normal practice to check certain spring geometry data such as the diameter, length and/or pitch and/or pitch profile of the spring by suitable test equipment during manufacture and, in the event of discrepancies from the nominal geometry outside the tolerance limits, to vary manufacturing parameters such that the spring geometry remains within the tolerances. In spring winding machines with NC control manufacturing parameters can be varied by correcting the NC control program.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Sugita with a geometric tolerance limit for various manufacturing parameters as taught by ‘Krueger in order to provide a check to certain spring geometry data (‘Krueger, Para 0006).

Regarding Claim[s] 2, ‘Sugita & ‘Krueger discloses all the claim limitations including: rotational step rotates a holding part (‘Krueger, Para 0022, clamp step fixing cylindrical coil spring, Para 0028 turns in axial direction, Para 0048 pitch feeding step while pressing member with a clamp position), 
which is for holding the semi-finished product (‘Krueger, Para 0022, clamp step fixing cylindrical coil spring, Para 0028 turns in axial direction, Para 0048 pitch feeding step while pressing member with a clamp position), 
according to the specified rotational position before holding the semi-finished product and returns the holding part back to an initial state prior to the rotating after holding the semi-finished product to arrange the semi-finished product on the specified rotational position (‘Krueger, Fig 1), and 
the formation step holds the semi-finished product using the holding part to cause the semi-finished product to move in the direction along the axis of the semi-finished product prior to the curving (‘Krueger, Fig 5). 

Regarding Claim[s] 4, ‘Sugita & ‘Krueger discloses all the claim limitations including: a preliminarily moving step of preliminarily moving the semi-finished product in the direction along the axis prior to the curving before the formation step to adjust variation in positions of the inter-wires based on the rotational position (‘Sugita, Para 0029, The present device includes a mechanism configured to adjust the one side within a range of equal to or less than ½ of an average inclination angle of a wire diameter of a single turn from a direction perpendicular to the axial direction of the coil spring. The present device continuously repeats, by operation of the pressing member, the operation of pushing down the pressing member to an inter-pitch portion from above such that the straight cylindrical coil spring is deformed into the arc-shaped coil
Spring). 

Regarding Claim[s] 5, ‘Sugita & ‘Krueger discloses all the claim limitations including:  length detecting step of detecting a difference between a free length of the semi-finished product and a reference length, wherein the formation step moves the semi-finished product in the direction along the axis to absorb the difference between the free length and the reference length (‘Sugita, Para 0059, Moreover, not only processing of an equal-length coil spring but also processing of an unequal-length coil spring and the arc-shaped coil spring 30 with different curvatures are possible. Further, various types of high-accuracy processing are possible. The various types of high-accuracy processing include, for example, changing the inter-pitch inclination angle (the inter-pitch angle J) for every region as also illustrated in FIG. 4, and gradually changing the inclination angle for every pitch). 

Regarding Claim[s] 6, ‘Sugita & ‘Krueger discloses all the claim limitations including:  formation step varies a driving amount of the wedge part according to a distance of the inter-wire of the semi-finished product in the direction along the axis prior to the curving (‘Sugita, Para 0059, FIG. 6(b) is the operation explanatory view for describing a change in the insertion depth P of the pressing member #40 and in a speed V upon such insertion). 

Regarding Claim[s] 7, ‘Sugita & ‘Krueger discloses all the claim limitations including:  wherein the semi-finished product has a main body (‘Sugita, Fig 3 (below)), an end turn portion of each end portion in the direction along the axis prior to the curving (‘Sugita, Fig 3 (below)), and 
a transition portion provided between the main body and the end turn portion and having a distance of the inter-wire in the direction along the axis prior to the curving which is smaller than of the main body (‘Sugita, Fig 3 (below)), and 
the formation step reduces the driving amount of the wedge part at the transition portion (‘Sugita, Para 0040, Fig 2, views for describing rotation position determination for contact surface of an end portion of an arc-shaped spring. It would have been obvious to reduce the driving amount of the wedge when determining the contact surface of the end portions). 

Regarding Claim[s] 8, ‘Sugita & ‘Krueger discloses all the claim limitations including:  semi-finished product has an end turn portion of each end portion in the direction along the axis prior to the curving (‘Sugita, Fig 3 (below)), and 
the method further comprises: 
an end turn number obtaining step of obtaining the number of turns of the end turn portion of the end portion of the semi-finished product located on a front side at the time of the moving of the semi-finished product in the formation step (‘Krueger, Para 0028 turns in axial direction, Para 0048 pitch feeding step while pressing member with a clamp position); and 
a starting position adjusting step of adjusting a starting position for the driving of the wedge part relatively to the semi-finished product in the formation step based on the obtained number of the turns of the end turn portion (‘Krueger, Abst, The manufacturing method includes the clamp step of fixing a straight cylindrical coil spring, the end portion detection step of detecting an end portion, a rotation angle position determination step, a pitch feeding step, a pressing member insertion step, and an insertion direction conversion step). 

Regarding Claim[s] 9, ‘Sugita & ‘Krueger discloses all the claim limitations including:  formation step performs the driving of the wedge part based on drive torque from a drive source, and detects impact of the wedge part to the semi-finished product according to variation in peak values of the drive torque (‘Sugita, Para 0044, Fig 6, illustrates views for describing operation at a pressing member insertion step according to the present invention, Para 0059, FIG. 6 illustrates views for describing operation of a pressing member 40 at the first pressing member insertion step E and the second pressing member insertion step I according to the present invention. FIG. 6(a) illustrates the insertion depth of the pressing member 40. FIG. 6(b) is the operation explanatory view for describing a change in the insertion depth P of the pressing member 40 and in a speed V upon such insertion). 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 3 with the limitations of claim 2 and 1.  Specifically, the prior art does not teach the combination of limitations wherein "the rotational step rotates the first holding part according to the specified rotational position before holding the semi-finished product and returns the first holding part back to an initial position prior to the rotating after holding the semi-finished product to arrange the semi-finished product on the rotational position.”
The closest prior art is as cited above )‘Sugita & ‘Krueger).  ‘Sugita & ‘Krueger does not teach a rotation step that while holding the semi-finished part returns to the first holding part back to an initial position prior to rotating after holding the semi-finished part to arrange the semi-finished part on the rotational position.
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.



[AltContent: textbox (Transition Portion, Typ. (2) places.)][AltContent: connector][AltContent: arrow][AltContent: textbox (End Turn Portion, Typ. (2) places)][AltContent: connector][AltContent: arrow][AltContent: textbox (Main Body)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    343
    557
    media_image1.png
    Greyscale

U.S. 2019/0337046 Figure 3.



Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
07/05/2022